Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 17/100,076, which was filed 11/20/20 and is a continuation of application 16/119,825, now US Patent 10,909,975, which was a continuation of application 15/170,899, now US Patent 10,068,568. Claims 1-14 are pending in the application and have been considered.

Information Disclosure Statement
The information disclosure statement 01/04/22 appears to be an exact duplicate of the one 12/15/21. It has been crossed out, but the references listed on the 12/15/21 IDS have all been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2008/0250310), herein referred to as Chen’310.


Consider claim 1, Chen’310 discloses a method, comprising: 
obtaining a content item of a first presentation, the first presentation being linked to a presentation template (an original web page, [0037] which contains web elements such as video or images within a block, [0034], having a template that has not been customized, [0037-0038]); 
segmenting, in real-time, the content item such that a plurality of segments becomes available for publishing across a plurality of online properties (after the template 108 is obtained, block analyzer analyzes the template and web page to obtain a block map 106, [0027], which becomes available to other online users on their respective devices applying a customization policy customized by others, [0042]); 
displaying, in a first online property at a first user interface of a first user device, the first presentation (a first user visits an original web page 30 that has not been customized, [0037], using a display device and input device, [0058]); 
determining, with respect to the segments, differences between the first presentation and the presentation template (comparing the original web page with the stored web page template, to see whether the original web page has changed since the template was generated, [0037]); 
creating a second presentation based on the presentation template by updating the presentation template with the determined differences (if there has been any change, the validation module updates the template and verifies whether the policies based on the original template are still valid, [0037], and when another user visits the web page, the updated policies are applied, [0042]); and 
displaying, in a second online property at a second user interface of a second user device, the second presentation (other users may apply a policy customized by others to a web page they hope to visit, [0042], using a display device and input device for that user, [0058]).  


Consider claim 14, Chen’310 discloses a system, comprising: 
a processor (a processor, [0057]); and 
non-transitory memory storing instructions that, upon execution by the processor (storing media in the computing equipment, [0057]), cause the system to perform operations (by executing software, [0057]), comprising: 
obtaining a content item of a first presentation, the first presentation being linked to a presentation template (an original web page, [0037], which contains web elements such as video or images within a block, [0034], having a template that has not been customized, [0037-0038]); 
segmenting, in real-time, the content item such that a plurality of segments becomes available for publishing across a plurality of online properties (after the template 108 is obtained, block analyzer analyzes the template and web page to obtain a block map 106, [0027], which becomes available to other online users on their respective devices applying a customization policy customized by others, [0042]); 
displaying, in a first online property at a first user interface of a first user device, the first presentation (a first user visits an original web page 30 that has not been customized, [0037], using a display device and input device, [0058]); 
determining, with respect to the segments, differences between the first presentation and the presentation template (comparing the original web page with the stored web page template, to see whether the original web page has changed since the template was generated, [0037]); 
creating a second presentation based on the presentation template by updating the presentation template with the determined differences (if there has been any change, the validation module updates the template and verifies whether the policies based on the original template are still valid, [0037], and when another user visits the web page, the updated policies are applied, [0042]); and 
displaying, in a second online property at a second user interface of a second user device, the second presentation (other users may apply a policy customized by others to a web page they hope to visit, [0042], using a display device and input device for that user, [0058]).  

Consider claim 2, Chen’310 discloses: gracefully failing in the creation by leaving a previous presentation in place at the second user interface (when the original web page has changed, such as a customized block no longer existing, the changed web page cannot be customized according to the policy, which is considered “gracefully failing in the creation”, [0037], by merely displaying the changed  but not customized web page, i.e. “a previous presentation”, using a display device and input device for that user, [0058]).  

Consider claim 3, Chen’310 discloses the creating is performed by copying a file structure of the presentation template from an environment of the first user device to an environment of the second user device (the blocks having a particular HTML structure, [0050], the object being downloaded, i.e. “copied” for display, [0056], an “environment” of the first user device considered the general network).  

Consider claim 5, Chen’310 discloses: encoding, storing, indexing, and tagging each of the segments (a block in a web page template is a portion marked by elements representing a block display style, such as the HTML elements in [0050], which are considered to “encode”, “index” and “tag” each segment, the segments downloaded and stored, [0055]).  

Consider claim 9, Chen’310 discloses: responsive to new, web-based code becoming available for publishing, updating at least one of the first and second presentations without a database change or a system restart (comparing the original web page with the stored web page template, to see whether the original web page has changed since the template was generated, [0037], and if there has been any change, the validation module updates the template and verifies whether the policies based on the original template are still valid, [0037], and when another user visits the web page, the updated policies are applied, [0042]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2008/0250310), herein referred to as Chen’310, in view of Zhang et al. (9,465,435).

Consider claim 4, Chen’310 does not, but Zhang discloses each of the segments is of a same, fixed length (analysis component can divide a video into a plurality of small segments of equal length, Col 10 lines 27-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that each of the segments is of a same, fixed length (noting that Chen’310 also pertains to web display of video, see Chen’310 [0034]) in order to provide relief from high inefficient manual analysis of media content, as suggested by Zhang (Col 1 lines 27-30). Doing so would have led to predictable results of more efficiently analyzing the exponentially growing millions if not billions of streamable content available on the web, as suggested by Zhang (Col 1 lines 13-23). The references cited are analogous art in the same field of web presentation. 

Consider claim 6, Chen’310 does not, but Zhang discloses the segmenting is based on an amount of the content item that is obtained (for example, a video lasting 3600 seconds is divided into 1800 segments, Col 10 lines 47-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that the segmenting is based on an amount of the content item that is obtained for reasons similar to those for claim 4.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2008/0250310), herein referred to as Chen’310, in view of Alsina et al. (2015/0245110).

Consider claim 7, Chen’310 does not, but Alsina discloses the tagging comprises associating a tag to each of the segments (tags utilized to store metadata associated with content of interest within the primary content segments, [0031]), and wherein the tags facilitate indication of a set of the segments that is determined to be better targeted to a set of users based on a set of interests of the set of users (the tag data identifying the item of interest in the segment and the characteristics of the devices, including demographic characteristics, [0045-0046]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that the tagging comprises associating a tag to each of the segments, and wherein the tags facilitate indication of a set of the segments that is determined to be better targeted to a set of users based on a set of interests of the set of users in order to reach a wide mass of potential customers for digital advertisers, as suggested by Alsina ([0002]). Doing so would have led to predictable results of large financial returns from digital advertisements, as suggested by Alsina ([0002]). The references cited are analogous art in the same field of web presentation. 


Consider claim 8, Chen’310 does not, but Alsina discloses the tags facilitate brand-level targeting of content (targeting users by gender, age, occupation, etc., [0069], advertisements for brands, [0101]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that the tags facilitate brand-level targeting of content for reasons similar to those for claim 7.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2008/0250310), herein referred to as Chen’310, in view of Chen et al. (2015/0296228), herein referred to as Chen’228.

Consider claim 10, Chen’310 does not, but Chen’228 discloses: determining events within the content item based on images, speech, or audio qualities of the content item (discrete news stories, [0084], using auditory cues, [0103]); and using the events to determine logical boundaries of the segmentation (detecting the segmentation boundaries of the stories, [0103], [0084]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 by determining events within the content item based on images, speech, or audio qualities of the content item and using the events to determine logical boundaries of the segmentation in order to facilitate dynamic mixing and aggregation of news videos from multiple sources, as suggested by Chen’228 (Abstract). Doing so would have led to predictable results of greatly enriching the news watching experience, as suggested by Chen’228 (Abstract). The references cited are analogous art in the same field of web presentation.

Consider claim 11, Chen’310 does not, but Chen’228 discloses at least one the events is determined based on: an exclamation of a spoken word; and/or a change in pitch or tone of the spoken word (specific changes in pitch can be utilized as indicative of segmentation boundaries, [0103]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that at least one the events is determined based on: an exclamation of a spoken word; and/or a change in pitch or tone of the spoken word for reasons similar to those for claim 10.

Consider claim 12, Chen’310 does not, but Chen’228 discloses the content item comprises a live, news broadcast (over the air television broadcast, [0070], and wherein each of the segments comprises a distinct story (discrete news stories, [0084]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 such that the content item comprises a live, news broadcast, and wherein each of the segments comprises a distinct story for reasons similar to those for claim 10.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2008/0250310), herein referred to as Chen’310, in view of Kraft et al. (2015/0161565).

Consider claim 13, Chen’310 discloses: publishing the plurality of segments across the plurality of online properties (other users may view the customized web page including the web objects, [0042], using a display device and input device for that user, [0058]).
Chen’310 does not specifically mention a syndication to a social media channel.  
Kraft discloses a syndication to a social media channel (the video press release will be automatically syndicated to Social Media including Twitter, Facebook, etc., [0225]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen’310 by publishing the plurality of segments across the plurality of online properties as taught by Chen’310 in a syndication to a social media channel as taught by Kraft in order to address the need for public companies, private companies, organizations, and the like, for a safe publication of a time-sensitive and factually-accurate information. Doing so would have led to predictable results of selectively distributing information to an Internet audience which needs or requires such information, as suggested by Kraft ([0002]). The references cited are analogous art in the same field of web presentation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110300925 Adiraju discloses configuring and controlling wagering game presentations including comparing presentation templates, see [0079]
US 20140075289 Brant discloses adaptive layout of content in a digital magazine
US 20100153520 Daun discloses creating, producing, and distributing video templates and video clips
US 20080270905 Goldman discloses generation of media presentations conforming to templates
US 20100070575 Bergquist discloses synchronized media distribution using a presentation template (see [0117])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                     10/21/22